 
 
Exhibit 10.3

EXECUTION VERSION
New York, New York
As of March 4, 2011
 
GUARANTY Agreement
 
THIS GUARANTY (this “Guaranty”) is entered into as of March 4, 2011, by FELCOR
LODGING TRUST INCORPORATED, a Maryland corporation (“FelCor Trust”), and FELCOR
LODGING LIMITED PARTNERSHIP, a Delaware limited partnership (jointly and
severally referred to herein with FelCor Trust as “Guarantors”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
“Administrative Agent”) for the banks and other financial institutions
(“Lenders”) that are parties to the Credit Agreement described below.
1.    FelCor/JPM Hospitality (SPE), L.L.C., a Delaware limited liability
company, DJONT/JPM Hospitality Leasing (SPE), L.L.C., a Delaware limited
liability company, FelCor/JPM Boca Raton Hotel, L.L.C., a Delaware limited
liability company, and DJONT/JPM Boca Raton Leasing, L.L.C., a Delaware limited
liability company (each, a “Borrower” and collectively, “Borrowers”), are
parties to the Revolving Credit Agreement dated as of March 4, 2011 (as the same
may be amended, supplemented or modified from time to time, the “Credit
Agreement”), among Borrowers, Administrative Agent, and Lenders pursuant to
which Lenders have agreed, among other things, to make a Loan to Borrower.
 
2.    Guarantors have direct and indirect equity ownership interests in
Borrowers, and Guarantor will derive substantial direct and indirect benefits
from the making of the Loan.
3.    It is a condition precedent to the obligations of Lenders to make the Loan
to Borrowers that Guarantors shall execute and deliver this Guaranty in favor of
Administrative Agent, for the benefit of Lenders.
NOW THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of the Loan, any credit and/or financial
accommodation heretofore or hereafter from time to time made or granted to
Borrowers under the Loan Documents by Administrative Agent and Lenders, each
Guarantor hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:
Section 1.Certain Definitions. All capitalized words and phrases not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
 
Section 2.Nature and Scope of Guaranty. Each Guarantor hereby absolutely and
unconditionally guarantees to Administrative Agent the prompt and unconditional
payment of the Guaranteed Obligations (as hereinafter defined) when due (after
any applicable notice, grace, or cure periods, if any, set forth in the Loan
Documents), subject to the terms hereof. The term “Guaranteed Obligations” as
used in this Guaranty shall mean all Obligations arising under the Credit
Agreement, any Note, and the other Loan Documents.
 
It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantors hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of any Note, the Credit Agreement, or the other Loan

A/73661245.4

--------------------------------------------------------------------------------

 
Documents, a true copy of each of said documents Guarantors hereby acknowledge
having received and reviewed.
Section 3.Subrogation. Any indebtedness of a Borrower to either Guarantor now or
hereafter existing (including, but not limited to, any rights to subrogation
Guarantor may have as a result of any payment by such Guarantor under this
Guaranty), together with any interest thereon, shall be, and such indebtedness
is, hereby deferred, postponed and subordinated to the prior payment in full of
the Obligations. Until payment in full of the Obligations (and including
interest accruing on any Note after the commencement of a proceeding by or
against a Borrower under any Debtor Relief Laws and the regulations adopted and
promulgated pursuant thereto, which interest the parties agree shall remain a
claim that is prior and superior to any claim of Guarantors notwithstanding any
contrary practice, custom or ruling in cases under any Debtor Relief Laws
generally), Guarantors agree not to accept any payment or satisfaction of any
kind of indebtedness of any Borrower to Guarantors and hereby assign such
indebtedness to Administrative Agent, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under any Debtor
Relief Laws, including the right to vote on any plan of reorganization. Further,
each Guarantor agrees that until such payment in full of the Obligations, (a)
neither of them shall accept payment from the other by way of contribution on
account of any payment made hereunder by such party to Administrative Agent, (b)
neither of them will take any action to exercise or enforce any rights to such
contribution, and (c) if either Guarantor should receive any payment,
satisfaction or security for any indebtedness of a Borrower to either Guarantor
or for any contribution by the other to such Guarantor for payment made
hereunder by the recipient to Administrative Agent, the same shall be delivered
to Administrative Agent in the form received, endorsed or assigned as may be
appropriate for application on account of, or as security for, the Obligations,
and until so delivered, shall be held in trust for Administrative Agent as
security for the Obligations.
 
Section 4.Expenses of Enforcement. Each Guarantor agrees that such Guarantor
will reimburse Administrative Agent, to the extent that such reimbursement is
not made by a Borrower or any other Loan Party, for all expenses (including
counsel fees and disbursements) incurred by Administrative Agent in connection
with the collection of the Guaranteed Obligations or any portion thereof or with
the enforcement of this Guaranty.
 
Section 5.Application of Monies. Subject to the terms of the Credit Agreement,
all monies available to Administrative Agent for application in payment or
reduction of the Obligations may be applied by Administrative Agent in such
manner and in such amounts and at such time or times and in such order and
priority as Administrative Agent may see fit to the payment or reduction of such
portion of the Obligations as Administrative Agent may elect.
 
Section 6.Waivers. Each Guarantor hereby waives notice of the acceptance hereof,
presentment, demand for payment, protest, notice of protest, or any and all
notice of non-payment, non-performance or non-observance, or other proof, notice
of intention to accelerate, notice of acceleration, or notice or demand, whereby
to charge either Guarantor therefor.
 
Each Guarantor further agrees that the validity of this Guaranty and the
obligations of each Guarantor hereunder shall in no way be terminated, affected
or impaired (a) by reason of the assertion by Administrative Agent of any rights
or remedies which it may have under or with respect to either

 
A/73661245.4
2
 

                        

--------------------------------------------------------------------------------

the Credit Agreement, any Note, or the other Loan Documents, against any Person
obligated thereunder or the Collateral Properties covered under the Credit
Agreement, or (b) by reason of any failure to file or record any of such
instruments or to take or perfect any security intended to be provided thereby,
or (c) by reason of the release of any of the Collateral Properties covered
under the Credit Agreement or other collateral for the Loan) or (d) by reason of
Administrative Agent's failure to exercise, or delay in exercising, any such
right or remedy or any right or remedy Administrative Agent may have hereunder
or in respect to this Guaranty, or (e) by reason of the commencement of a case
under any Debtor Relief Law by or against any Person obligated under the Credit
Agreement, any Note, or the other Loan Documents, or (f) by reason of any
transfer or assignment of the Loan by Administrative Agent or (g) by reason of
any payment made on the Obligations or any other indebtedness arising under the
Credit Agreement, any Note, or the other Loan Documents, whether made by a
Borrower or either Guarantor or any other Person, which is required to be
refunded pursuant to any Debtor Relief Law; it being understood that no payment
so refunded shall be considered as a payment of any portion of the Obligations,
nor shall it have the effect of reducing the liability of either Guarantor
hereunder. It is further understood, that if a Borrower shall have taken
advantage of, or be subject to the protection of, any provision in any Debtor
Relief Law, the effect of which is to prevent or delay Administrative Agent from
taking any remedial action against a Borrower, including the exercise of any
option Administrative Agent has to declare the Obligations due and payable on
the happening of any Event of Default or event by which under the terms of the
Credit Agreement, any Note, or the other Loan Documents, the Obligations shall
become due and payable, Administrative Agent may, as against either Guarantor,
nevertheless, declare the Obligations due and payable and enforce any or all of
its rights and remedies against either Guarantor provided for herein.
 
Section 7.Covenants and Representations. Each Guarantor further covenants that
this Guaranty shall remain and continue in full force and effect as to any
modification, extension or renewal of the Credit Agreement, any Note, or the
other Loan Documents, that Administrative Agent shall not be under a duty to
protect, secure or insure any Collateral Property covered under the Credit
Agreement, and that other indulgences or forbearance may be granted under any or
all of such documents, all of which may be made, done or suffered without notice
to, or further consent of, each Guarantor.
 
Each Guarantor represents and warrants to Administrative Agent and Lenders that:
(a)Each Guarantor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Guaranty and
consummate the transactions contemplated hereby;
 
(b)Each Guarantor has taken all necessary action to authorize the execution,
delivery and performance of this Guaranty;
 
(c)this Guaranty has been duly executed and delivered by or on behalf of each
Guarantor and constitutes legal, valid and binding obligations of each Guarantor
enforceable against each Guarantor in accordance with its terms, subject only to
applicable Debtor Relief Laws, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and

 
A/73661245.4
3
 

                        

--------------------------------------------------------------------------------

(d)the execution, delivery and performance of this Guaranty by each Guarantor
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any Lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of such Guarantor pursuant to the terms of its
Organizational Documents, any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, franchise agreement, or
other agreement or instrument to which such Guarantor is a party or by which any
of such Guarantor's property or assets is subject, nor will such action result
in any violation of the provisions of any applicable statute or any applicable
order, rule or regulation of any court or Governmental Authority or body having
jurisdiction over such Guarantor or any of such Guarantor's other assets, and
any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by each Guarantor of this Guaranty has been obtained and is in full
force and effect, in each case if such Guarantor's noncompliance with this
clause (d) would reasonably be expected to have a Material Adverse Effect.
 
As a further inducement to Administrative Agent to make the Loan and in
consideration thereof, each Guarantor further covenants and agrees (a) that in
any action or proceeding brought by Administrative Agent against such Guarantor
on this Guaranty, each Guarantor shall and does hereby waive trial by jury, (b)
that a New York State District Court in New York County, New York, or, in a case
involving diversity of citizenship, the United States District Court located in
the Borough of Manhattan in New York, New York, shall have exclusive
jurisdiction of any such action or proceeding, and (c) that service of any
summons and complaint or other process in any such action or proceeding may be
made by registered or certified mail directed to each Guarantor at such
Guarantor's address set forth in Section 9 below, each Guarantor waiving
personal service thereof. Nothing in this Guaranty will be deemed to preclude
Administrative Agent from bringing an action or proceeding with respect hereto
in any other jurisdiction.
Section 8.Guaranty of Payment. This is a guaranty of payment, and not of
collection, and upon any Event of Default under the Credit Agreement, any Note,
or the other Loan Documents, Administrative Agent may, at its option, proceed
directly and at once, without notice to any Borrower, against each Guarantor to
collect and recover the full amount of the liability hereunder or any portion
thereof, without proceeding against any Borrower or any other Person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against any of the mortgaged property or other collateral for the Loan. Each
Guarantor hereby waives the pleading of any statute of limitations as a defense
to the obligation hereunder.
 
Section 9.Notices. All notices required or permitted hereunder shall be given
and shall become effective as provided in the Credit Agreement. Notices to each
Guarantor shall be addressed as follows:
 
c/o FelCor Lodging Trust Incorporated
545 E. John Carpenter Freeway, Suite 1300
Irving, Texas 75062
Attention: General Counsel
Facsimile No.: (972) 444-4949

 
A/73661245.4
4
 

                        

--------------------------------------------------------------------------------

 
With a copy to:
Akin Gump Strauss Hauer & Feld LLP
 
 
1700 Pacific Avenue, Suite 4100
 
 
Dallas, TX 75201-4675
 
 
Attention: Robert W. Dockery, Esq.
 
 
Facsimile No.: (214) 969-4343

    
Section 10.Successors and Assigns; Change in Organization. Each reference herein
to Administrative Agent shall be deemed to include its successors and assigns,
to whose favor the provisions of this Guaranty shall also inure. Each reference
herein to Lenders shall be deemed to include their successors and assigns, to
whose favor the provisions of this Guaranty shall also inure. Each reference
herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and permitted assigns of such
Guarantor, all of whom shall be bound by the provisions of this Guaranty.
 
If Guarantor is a partnership, the agreements herein contained shall remain in
force and be applicable, notwithstanding any changes in the individuals or
entities comprising the partnership, and the term “Guarantor,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and its partners shall not thereby be released from any liability.
If Guarantor is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Guarantor” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. Nothing in the foregoing paragraph shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership or corporation, which may be set forth in the Credit Agreement,
each Mortgage or any other Loan Document.
Section 11.Authority. Each Guarantor (and its representatives, executing below,
if any) has full power, authority and legal right to execute this Guaranty and
to perform all its obligations under this Guaranty.
 
Section 12.Amendments and Waivers. This Guaranty may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Administrative Agent or a Borrower, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
 
Section 13.GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND THIS GUARANTY AND ALL CLAIMS AND CAUSES OF ACTION ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE
SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE
PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 
A/73661245.4
5
 

                        

--------------------------------------------------------------------------------

Section 14.CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
THE UNITED STATES DISTRICT COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK AND APPELLATE COURTS FROM ANY THEREOF. EACH GUARANTOR HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, TO
ASSERT THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH COURTS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.
 
Section 15.Miscellaneous. This Guaranty may be executed in one or more
counterparts by some or all of the parties hereto, each of which counterparts
shall be an original and all of which together shall constitute a single
agreement of Guaranty. The failure of any party hereto to execute this Guaranty,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
 
This Guaranty constitutes the entire agreement of each Guarantor with respect to
the matters set forth herein. The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of or
collateral security for any of the Guaranteed Obligations. The provisions of
this Guaranty are severable, and the invalidity or unenforceability of any one
or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions. Captions are for the ease of
reference only and shall not affect the meaning of the relevant provisions. The
meanings of all defined terms used in this Guaranty shall be equally applicable
to the singular and plural forms of the terms defined.
Section 16.Exculpation. Notwithstanding anything to the contrary contained in
this Guaranty, the only entities or persons with any financial or other
obligation under this Guaranty, at law or in equity, are Guarantors and
Administrative Agent, and Lenders shall look solely to the assets of Guarantors
and its general partner(s) for the satisfaction of any claim arising under, or
in connection with, this Guaranty, at law or equity. Except for any general
partner of either Guarantor, no present or future Constituent Member (as
hereinafter defined) in either Guarantor, nor any present or future shareholder,
officer, director, employee, trustee, beneficiary, advisor, member, partner,
principal, participant or agent of or in either Guarantor or of or in any person
or entity that is or becomes a Constituent Member in either Guarantor, shall
have any personal or other liability, directly or indirectly, under or in
connection with this Guaranty. Administrative Agent and Lenders, on behalf of
themselves and their respective successors and assigns, hereby waive any and all
such personal or other liability. The term “Constituent Member”, as used herein,
shall mean any direct partner or member in the applicable Guarantor and any
Person that, directly or indirectly through one or more other partnerships,
limited liability companies, corporations or other entities, is a partner or
member in such Guarantor except for any general partner of such Guarantor.
Notwithstanding anything to the contrary contained in this Guaranty, neither the
negative capital account of any Constituent Member in either Guarantor nor any
obligation of any Constituent Member in either Guarantor to restore a negative
capital account or to contribute or loan capital to either Guarantor or to any
other Constituent Member in either Guarantor shall at any time be deemed to be
the property or an asset

 
A/73661245.4
6
 

                        

--------------------------------------------------------------------------------

of either Guarantor (or any such other Constituent Member) and neither
Administrative Agent nor Lenders nor any of their respective successors or
assigns shall have any right to collect, enforce or proceed against any
Constituent Member with respect to any such negative capital account or
obligation to restore, contribute or loan.
 
Section 17.Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or Guarantor
is made, or Administrative Agent or any Lender exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law, all as if such payment had not been made or such setoff
had not occurred and whether or not Administrative Agent or the Lenders are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
 
Section 18.California State-Specific Waiver. In the event of any inconsistencies
between the terms and conditions that follow and the other terms and conditions
of this Guaranty, the following terms and conditions shall control and be
binding. Each Guarantor hereby waives:
 
(a)Presentment, demand, protest, notice of protests, notice of dishonor, notice
of intention to accelerate, notice of acceleration and notices of non-payment
and notice of acceptance of this Guaranty;
 
(b)The right, if any, to the benefit of or to direct the application of, any
security held by Administrative Agent, including any Collateral Properties; and
all rights of subrogation, any right to enforce any remedy which either
Guarantor now has or hereafter may have against a Borrower and any right to
participate in any security now or hereafter held by Administrative Agent;
 
(c)The right to require Administrative Agent to proceed against any Borrower or
to proceed against any security now or hereafter held by Administrative Agent or
to pursue any other remedy in Administrative Agent's power;
 
(d)The benefits, if either Guarantor is entitled to any benefits, of any
single-action legislation or of any or all anti-deficiency statutes or
regulations or judicial interpretations thereof, including, but not limited to,
any protection which may be afforded such Guarantor by California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and any amendments or modifications
thereto. Each Guarantor understands and agrees that by waiving the
anti-deficiency protections referred to herein, such Guarantor can be held
liable for a deficiency judgment following a non-judicial foreclosure sale
(including a non-judicial foreclosure sale of a purchase money obligation)

 
A/73661245.4
7
 

                        

--------------------------------------------------------------------------------

even if the price paid for any Collateral Property at the non-judicial
foreclosure sale is less than the fair value of such Collateral Property; and
each Guarantor further understands and agrees that such Guarantor is waiving its
defense that the price paid for any Collateral Property at a judicial
foreclosure sale may not be equal to the fair value of such Collateral Property;
and each Guarantor further understands and agrees that by such Guarantor waiving
its right to a fair value hearing following the foreclosure sale that
Administrative Agent can seek a deficiency against such Guarantor up to the
entire amount of the sums guaranteed hereby less the amount paid for any
Collateral Property at the non-judicial or judicial foreclosure sale;
 
(e)Any right of subrogation which either Guarantor may have under California law
to seek reimbursement from a Borrower of any sums paid by such Guarantor to
Administrative Agent pursuant to this Guaranty until the prior full and
indefeasible repayment of the Loan in accordance with the Loan Documents;
 
(f)Any estoppel defense arising out of Section 580d of the California Code of
Civil Procedure;
 
(g)Any defense arising out of absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of either Guarantor
against a Borrower or against any security resulting from the exercise or
election of any remedies by Administrative Agent, including the exercise of the
power of sale under any Mortgage, and any defense arising by reason of any
disability or other defense of a Borrower or by reason of the cessation, from
any cause, of the liability of a Borrower;
 
(h)The benefit of or right to assert any statute of limitations affecting either
Guarantor's liability hereunder or the enforcement thereof, including but not
limited to the provisions of California Code of Civil Procedure Sections 580a
and 726 that require that any action for a deficiency be brought within three
(3) months after a foreclosure under any Mortgage;
 
(i)Any partial payment by any Borrower or other circumstances which operate to
toll any statute of limitations as to any Borrower shall also operate to toll
the statute of limitations as to each Guarantor;
 
(j)Any defense based upon any change in name, location, composition or structure
of any Borrower, or any change in the type of business conducted by any
Borrower, or any other change in the identity or legal status of any Borrower;
 
(k)Any defense based upon the failure (if any) of Administrative Agent to (i)
obtain a similar guaranty from any other Person, or (ii) file a creditor's claim
in the estate (in administration, bankruptcy or any other proceeding) of any
Person;
 
(l)Any rights which either Guarantor may have under California Civil Code
Sections 2809, 2810, 2819, 2822(a), 2845, 2849, 2850, 2899 and 3433; and

 
A/73661245.4
8
 

                        

--------------------------------------------------------------------------------

(m)Without limiting the foregoing, each Guarantor waives all rights and defenses
that such Guarantor may have because Borrowers' debt is secured by real
property. This means, among other things:
 
(i)
Administrative Agent may collect from either Guarantor without first foreclosing
on any real or personal property collateral pledged by any Borrower.

 
(ii)
If Administrative Agent forecloses on any real property collateral pledged by
any Borrower:

 
(A)
The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 
(B)
Administrative Agent may collect from either Guarantor even if Administrative
Agent, by foreclosing on the real property collateral, has destroyed any right
such Guarantor may have to collect from any Borrower.

 
This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because Borrowers' debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.
Each Guarantor waives all rights and defenses arising out of an election of
remedies by Administrative Agent, even though the election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Guarantor's rights of subrogation and reimbursement against
any Borrower by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.
[Signatures on Following Page]
 
 
 

 
A/73661245.4
9
 

                        

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed this Guaranty as of the
date first above set forth.
 
 
FELCOR LODGING TRUST INCORPORATED,
 
 
 a Maryland corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Allison S. Navitskas
 
 
 
Name:
Allison S. Navitskas
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING LIMITED PARTNERSHIP,
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated, its General Partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Allison S. Navitskas
 
 
 
Name:
Allison S. Navitskas
 
 
 
Title:
Vice President

 
 

A/73661245.4